Citation Nr: 0910110	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
November 1994, including service in Southwest Asia from 
January 5, 1991 to March 28, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2006 decision in 
which the Vocational Rehabilitation and Counseling (VR&C) 
staff at the RO in New York, New York (New York RO) 
determined that the veteran's vocational goal of becoming a 
chef or obtaining a job in the field of culinary arts was 
unsuitable and infeasible.

In October 2006, the Board remanded the case to schedule a 
Travel Board hearing.  In October 2008, the veteran's 
representative testified on his behalf before the undersigned 
Veterans Law Judge at the RO in Winston-Salem, North Carolina 
(Winston-Salem RO); a copy of the transcript is in the 
record. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: 
degenerative disc disease (DDD) of the cervical spine, 
residuals of trauma, rated as 60 percent disabling; atypical 
motor neuron disease of the right and left lower extremities, 
each separately rated as 40 percent disabling; atypical motor 
neuron disease of the left upper extremity, rated as 30 
percent disabling; atypical motor neuron disease of the right 
upper extremity, rated as 20 percent disabling; 
patellofemoral syndrome of the right knee, status post 
Mumford procedure of the distal right clavicle, and chronic 
lumbosacral strain with traumatic arthritis, each separately 
rated as 10 percent disabling; and hemorrhoids, rated as 
noncompensably disabling; for a combined rating of 100 
percent from February 4, 2003.

2.  The veteran's vocational goal of becoming a chef or 
obtaining a job in the field of culinary arts is suitable and 
is reasonably feasible.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, for 
the veteran's pursuit of training as a chef or for a job in 
the field of culinary arts, have been met.  38 U.S.C.A. §§ 
3101, 3102, 3106, 3107, 5107 (West 2002 & West 2008); 38 
C.F.R. §§ 3.102, 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 
21.57, 21.184, 21.188, 21.198, 21.362 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
Board's favorable disposition of the appeal, the Board finds 
that all notification and development actions needed to 
fairly adjudicate this appeal have been accomplished.

II. Background 

The claims file contains medical reports pertaining to the 
severity of the veteran's disabilities, including a 
neurological examination report prepared by a fee-basis 
examiner at the request of the Winston-Salem RO in April 2005 
and a March 2006 VA evaluation, and statements from his VA 
primary care physician (PCP) addressing the feasibility of 
the veteran's vocational training and from the Director of 
the Durham VA Medical Center (VAMC) Neurology Section.  

In a March 2003 statement, the Director of the Durham VAMC 
Neurology Section indicated that he followed the Veteran for 
idiopathic peripheral neuropathy which had started in 1996 
and had slowly progressed.  When he last saw the Veteran on 
November 1, 2002, he had severe pain in his feet, severe hand 
weakness, left greater than right, and loss of sensation in 
the left hand.  The pain in the veteran's feet limited the 
speed and duration of walking that he could tolerate and the 
weakness and sensory loss in his hands made it difficult to 
manipulate objects.  This VA neurologist added that the 
veteran's condition had progressed to the point where it 
would be difficult for him to do most jobs, especially those 
involving manual labor.  This physician suspected that the 
Veteran would continue to slowly get worse over the years, 
becoming progressively more disabled, adding that medications 
helped his pain but not his weakness and sensory loss.

Following a review of the veteran's medical records, an 
interview and an examination of the Veteran, an April 2005 
neurological examiner's impression was that the Veteran 
appeared to have intrinsic muscle atrophy and fine tremor in 
both upper extremities, probably related to cervical disc 
disease and trauma and/or myelopathy.  The examiner was 
uncertain whether or not this was a progressive problem and 
would defer to the judgment of the neurologists at Duke 
University.  Certainly, the Veteran had some disability from 
his problem, but it appeared to be stable over the last three 
or four years, without any convincing evidence of amyotrophic 
lateral sclerosis (ALS).  Since the diagnosis by Duke experts 
remained slightly uncertain, this examiner was not certain 
about the prognosis.  He added that it might well be that the 
Veteran has a stable problem that should not progress over 
time.  The examiner noted that the Veteran had psychological 
difficulties and was on numerous medications for pain 
control, and he would not expect any significant improvement 
or worsening in this particular aspect of the veteran's 
illness.  Because of his Lhermitte's phenomena and cervical 
disc disease, this examiner would not expect the Veteran to 
participate in many occupations but he might be able to do a 
variety of limited occupations.  Currently, the Veteran was 
working through vocational rehabilitation and wanted to go 
back to school for a degree in culinary arts.  The examiner 
concluded that he suspected that the Veteran has a lot of 
disabilities, but also has a lot of capabilities and might be 
able to function in a variety of roles in the future. 

An August 2005 Winston-Salem VR&E counseling record-narrative 
report reflects that this was the initial session where the 
Veteran indicated his desire to attend the four-year program 
at the Culinary Institute of America (CIA).  Based on the 
veteran's interest in this program and as noted by the 
material reviewed during the meeting, a bachelor's degree 
program in the culinary arts at the CIA seemed to be very 
accommodating and might very well specifically meet the 
veteran's special circumstances.  The Veteran was advised to 
go about steps in initiating acceptance as a student.

In an October 2005 statement, his PCP at the Greenville VAMC 
indicated that the Veteran had no restrictions that would 
prohibit him from attending school.  
 
On March 1, 2006, his Greenville VA PCP evaluated the Veteran 
for entrance into the CIA.  The veteran's chronic back pain 
was managed by Dr. G. and he seemed to be doing reasonably 
well.  From a mental health standpoint, the Veteran was on 
the same medications and without any difficulties at that 
time.  Essentially, the Veteran was without complaints but 
needed to get lab work and immunization data prior to 
enrolling at the CIA.  On examination, he had chronic back 
pain but had had no significant further difficulties with his 
feet. The Veteran had generalized tenderness of palpation of 
the neck but no focal tenderness of the back.  Neurological 
examination was completely nonfocal.  The assessment included 
foot pain with foreign body (to follow-up with podiatry on an 
as needed basis), spinal stenosis (continue with Methadone 
and Neurotin), and post-traumatic stress disorder 
(PTSD)/depression (on Buproprion and Valium).  

In a statement dated later in March 2006, the veteran's PCP 
opined that, pursuing a career as a chef should have no more 
bearing on his medical status than any other career.  "This 
is NOT a hindrance to his health."

A VA Form 28-8872, Rehabilitation Plan, dated March 2, 2006, 
prepared by a VR&E counselor at the Winston-Salem appeared to 
approve the pursuit of a bachelor's degree in Professional 
Studies at the CIA from March 2006 to March 2009 for the 
Veteran to obtain and maintain entry level employment in the 
occupational goal of kitchen supervisor and related areas.  
The Veteran facsimiled a signed copy of this plan to the 
Winston-Salem VR&E. 

This Winston-Salem VR&E counselor contacted the New York VR&E 
by email on March 13, 2006, noting that the Veteran was not 
rated unemployable and was not getting Social Security 
Administration (SSA) disability benefits and did have a 
serious employment handicap with 25+ months of entitlement 
left.  He added that the Veteran had met with officials at 
the CIA located in Hyde Park, New York and had passed their 
physical, as well as their entrance and acceptance, 
requirements.  The Veteran wanted to obtain a bachelor's 
degree in Professional Studies to become a kitchen 
supervisor.  This VR&E counselor noted that the Veteran had 
letters of recommendations from various acquaintances, 
including one from the Associate Manager and Sommelier for 
the Walt Disney Corporation's Napa Rose Restaurant, located 
in the Grand California Hotel, that stated that he will 
extend an offer of employment when the Veteran completes the 
program.  If the New York VR&E accepted the case, the 
Winston-Salem VR&E counselor would produce a 1905 
authorization and send it to the CIA to advert the school 
from asking the Veteran for funds.

In a March 2006 administrative action, the New York VR&E 
Division Manager indicated that the veteran's request to 
attend the CIA was forwarded to his attention, after the 
Veteran and his family were in transit to New York.  He noted 
that, while the transferring office encouraged the veteran's 
interest, they neither sought approval from the New York VR&E 
office prior to transit, nor gave their formal approval for 
the veteran's vocational plan.  Given the evidence of record, 
the New York VR&E Division Manager could not support the 
veteran's request to train to become and restaurant manager, 
or chef, and denied the change in the veteran's proposed 
change in vocational training program.  The Veteran was 
offered two alternative choices: (1) to work with the New 
York VR&E staff to find another occupation for which to train 
or (2) to postpone his entrance into the CIA and to undergo 
another VA medical examination to determine whether the 
occupation that the Veteran requested was medically approved 
and would not cause his condition to worsen over time.  A 
follow-up letter was sent to the Veteran in April 2006. 

In April 2006, the veteran's representative requested 
favorable reconsideration or, alternatively, a statement of 
the case (SOC) for an appeal to the Board.  This statement 
has been construed as a notice of disagreement (NOD) with 
regard to the New York VR&E denial of a change in program, as 
the Veteran refused to consider either of the two options 
proposed by the New York VR&E in the March 2006 denial 
letter.

In various statements and during a Travel Board hearing, the 
Veteran and his representative maintain that the Veteran 
requested a change in his vocational rehabilitation program 
to attend the CIA in Hyde Park and that the Winston-Salem 
VR&E led him to believe that the change had been approved, 
that the tuition would be paid in time for the semester start 
in March 2006, and that he, in good faith, could proceed to 
move his family to New York.  Upon arrival in New York, the 
Veteran reported to the New York VR&E, where he delivered his 
VR&E folder and met with the Division Manager, who told him 
that his choice of vocation was not feasible or suitable due 
to the level of his disability.  In addition, the Veteran had 
provided numerous statements regarding employment upon his 
successful completion of the training and a doctor's 
statement opining that he could proceed with the proposed 
training.  They assert that had the proper protocol been 
followed, the veteran's plan would have been honored and the 
veteran's benefit would not have been interrupted, adding 
that the fact that there is no continuity between ROs was no 
fault of the claimant's.  The veteran's representative 
testified that the Veteran was currently enrolled at the CIA 
as a student and, it was his understanding, that the Veteran 
expected to have an associate's degree in February 2009; 
however, the CIA's bachelor's program takes four years.  He 
confirmed that the record contains statements indicating that 
once the Veteran completes the CIA's program there is a 
strong chance that he will reach the rehabilitation component 
of the program and that, prior to his ever starting at the 
CIA, one letter from a restaurant manager does in fact offer 
employment to the Veteran.

III. Analysis

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.  
The applicable law and VA regulations provide that a person 
shall be entitled to rehabilitation benefits under Chapter 31 
if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an "employment handicap."  38 U.S.C.A. § 102(1)(A), (B); 38 
C.F.R. § 21.40(b).

A veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate.  38 C.F.R. § 
21.35(i).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible.  See 38 C.F.R. 
§§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  See also 38 C.F.R. §21.188.  

There are three basic requirements for eligibility for 
Chapter 31 vocational rehabilitation benefits.  The first 
requirement is that veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second 
requirement is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran.  38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board notes that both the 
Winston-Salem and New York VR&E concede that the Veteran is 
entitled to vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  The Board agrees.  It is 
not disputed that the veteran's service-connected 
disabilities are: degenerative disc disease (DDD) of the 
cervical spine, residuals of trauma, rated as 60 percent 
disabling; atypical motor neuron disease of the right and 
left lower extremities, each separately rated as 40 percent 
disabling; atypical motor neuron disease of the left upper 
extremity, rated as 30 percent disabling; atypical motor 
neuron disease of the right upper extremity, rated as 20 
percent disabling; patellofemoral syndrome of the right knee, 
status post Mumford procedure of the distal right clavicle, 
and chronic lumbosacral strain with traumatic arthritis, each 
separately rated as 10 percent disabling; and hemorrhoids, 
rated as noncompensably disabling.  Since February 4, 2003, 
the veteran's combined rating has been 100 percent.  

The Board also concludes that the veteran's vocational goal 
is suitable and is reasonably feasible at this time and was 
feasible in March 2006.  The Board notes that the veteran's 
vocational goal was found to be unsuitable by the New York 
VR&E based on two reasons.  First, that the physical 
requirements of the job of a food services manager, or chef, 
would be precluded by the veteran's service-connected 
disabilities.  See 38 C.F.R. § 21.35(h)(3).  The New York 
VR&E wanted the Veteran to be re-examined to determine 
whether the culinary arts occupation he requested would not 
cause his service-connected conditions to worsened over time, 
nor lessen his competitiveness, when judged against the 
physical functional requirements of the occupation.  However, 
the Board notes that, prior to the veteran's acceptance and 
enrollment at the CIA, his VA PCP performed an evaluation in 
March 2006 and opined that pursuing a career as a chef should 
have no more bearing on his medical status than any other 
career.  This physician added that this "is NOT a hindrance 
to his health."  VA may not order additional development for 
the sole purpose of obtaining evidence unfavorable to a 
claimant.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  Moreover, prior to his acceptance, the Veteran was 
interviewed by CIA officials, the Veteran passed the school's 
entrance requirements to include the above VA doctor's 
statement/physical, and the CIA's disability services 
coordinator and the Veteran agreed to a disability services 
accommodation plan.  Even the SSA had found that the Veteran 
was not disabled in 2005, as noted in the August 2005 
counseling record-narrative report.  Further, according to 
testimony presented at the Board hearing, the Veteran is in 
fact enrolled at the CIA and apparently has completed the 
two-year portion of the CIA's four-year degree program with 
good grades.  Based on these factors the Board finds that the 
goals are not unsuitable or infeasible due to concerns 
regarding exacerbations of symptoms of the veteran's 
disabilities.

The second reason for denial of the claim was the conclusion 
that the occupation requested by the Veteran would not enable 
him to reach rehabilitation to employability and to overcome 
his employment handicap, adding that a veteran's stated 
interest alone will never be the sole factor considered in 
establishing a vocational goal under Chapter 31 for the 
Veteran.  However, the record contains statements indicating 
that once the Veteran completes the CIA's program there is a 
strong chance that he will reach the rehabilitation component 
of the program and one letter from a restaurant manager, 
prior to his ever starting at the CIA, does in fact offer 
employment to the Veteran upon completion of the program.  
Thus, the goal is not rendered unsuitable or infeasible on 
that basis.




ORDER

The veteran's vocational goal of becoming a chef or obtaining 
a job in the field of culinary arts is suitable and is 
reasonably feasible.  The appeal seeking entitlement to 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


